MEMORANDUM**
Following a limited remand pursuant to United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc), Robert W. Warren appeals from the district court’s order concluding that it would not have imposed a materially different sentence had it known that the United States Sentencing Guidelines were advisory. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Warren contends that the 94-month sentence he received for possession with intent to distribute methamphetamine, in *671violation of 21 U.S.C. § 841(a)(1), is unreasonable in light of 18 U.S.C. § 3553(a) and United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). However, this contention is foreclosed by United States v. Combs, 470 F.3d 1294, 1296-97 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.